1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   ANDREW J. PRIZLER, individually and                 Case No.: 3:18-cv-1724-L-MSB
     on behalf of all others similarly situated,
12
                                        Plaintiff,       ORDER ON DEFENDANT’S
13                                                       MOTION TO COMPEL
     v.                                                  ARBITRATION [Doc. 29]
14
     CHARTER COMMUNICATIONS, LLC
15
     (dba SPECTRUM, TWC
16   ADMINISTRATION, LLC, and DOES 1
     through 100, inclusive,
17
                                    Defendants.
18
19
           Pending before the Court is Defendants’ motion to compel arbitration. For the
20
     following reasons, the Court GRANTS Defendant’s motion.
21
     I.    BACKGROUND
22
           Defendant Charter Communication (“Charter”), a telecommunications company,
23
     employed Plaintiff Andrew J. Prizler (“Prizler”) as a retail sales employee in California
24
     from July 2014 until 2018. On October 6, 2017, Charter announced to its employees that
25
     it would begin using a dispute resolution program called the Solution Channel to resolve
26
     employment-based legal disputes.       To that end, Charter offered mutual arbitration
27
     agreements to its candidates and employees. Paul Marchand, Charter’s Executive Vice
28

                                                     1
                                                                               3:18-cv-1724-L-MSB
1    President of Human Resources, sent the Solution Channel announcement to all Charter
2    employees’ email accounts, including Prizler. The email announcement stated,
3          “By participating in Solution Channel, you and Charter both waive the right
4          to initiate or participate in court litigation . . . Unless you opt out of
5          participating in Solution Channel within the next 30 days, you will be
6          enrolled. Instructions for opting out of Solution Channel are [] located on
7          Panaroma.” Doc. 29-2 at 2-3 (italics in original).
8    A link to the Solution Channel webpage was embedded in the email announcement. See
9    Doc. 29-2. The Solution Channel webpage included a reference and link to Charter’s
10   Mutual Arbitration Agreement (the “Agreement”) and the Program Guidelines. The
11   Solution Channel webpage included instructions on how to opt out of the program and
12   warned employees that they would be automatically enrolled if they did not opt out within
13   designated time. The opt-out instruction included a link that routed to a opt-out webpage
14   where an employee could enter their name and check a box stating, “I want to opt out of
15   Solution Channel[,]” and saving this selection. Employees could print the page to save in
16   their personal records. Prizler did not opt out of the Agreement.
17         The Agreement requires Charter employees to individually arbitrate all disputes
18   arising out of their employment with Charter. The Agreement bars claims brought on a
19   class basis or in any representative proceeding. The Agreement also requires any challenge
20   to the validity, enforceability, or breach of the Agreement be sent to arbitration. The
21   Agreement explicitly declares that the Agreement will be governed by the Federal
22   Arbitration Act.
23         Despite the Agreement’s limitations, Prizler filed a class action complaint against
24   Charter alleging the following causes of action: (1) violation of the Fair Labor Standards
25   Act (“FLSA”), (2) violation of the California Labor Code, (3) violation of the California
26   Business and Professions Code, (4) failure to provide meal periods, and (5) failure to
27   provide rest periods. Charter seeks to compel Prizler’s claims to binding arbitration on an
28

                                                  2
                                                                                3:18-cv-1724-L-MSB
1    individual basis under the Agreement, dismiss Prizler’s class claims, and stay Prizler’s fifth
2    cause of action for PAGA penalties.
3    II.    LEGAL STANDARD
4           The parties do not dispute the fact that the Federal Arbitration Act (“FAA”) governs
5    here. Under the FAA, a Court must consider two threshold questions to determine whether
6    to compel arbitration: (1) is there a valid agreement to arbitrate? And, if so, (2) does the
7    agreement cover the matter in dispute? Chiron Corp. v. Ortho Diagnostic Systems, Inc.,
8    207 F.3d 1126, 1130 (9th Cir. 2000). Since it is undisputed that the Agreement, if valid,
9    covers the matters in dispute [Doc. 33 at 9], the Court need only consider whether the
10   agreement is valid.
11          An agreement to arbitrate is “valid, irrevocable, and enforceable, save upon such
12   grounds as exist at law or in equity for the revocation of any contract.” 9 U.S.C. § 2. Under
13   California law, the elements of a valid contract are (1) parties capable of contracting; (2)
14   mutual consent; (3) a lawful object; and (4) consideration. Cal. Civ. Code § 1550. If the
15   court finds that an agreement to arbitrate is valid and the opposing party presents no viable
16   defenses, the court must order arbitration in accordance with the terms of the agreement.
17   9 U.S.C. § 4. However, a court will not enforce an otherwise valid contract if there exists
18   a viable defense, such as unconscionability or waiver. Martin v. Yasuda, 829 F.3d 1118,
19   1125 (9th Cir. 2016) (waiver); Armendariz v. Found. Health Psychcare Servs. Inc, 24 Cal.
20   4th 83, 114 (2000) (unconscionability). If there exists a genuine dispute of material fact
21   regarding contract formation and the party opposing arbitration timely demands a jury trial
22   of the issue, the court must submit the issue of contract formation to a jury. 4 U.S.C. § 4.
23   III.   DISCUSSION
24          Prizler presents three arguments in opposition to compelled arbitration. First, Prizler
25   contends that Charter failed to comply with their obligations under Rule 26. Second,
26   Prizler contends that Charter failed to carry their affirmative burden of proving the parties
27   entered into a valid arbitration agreement. Finally, Prizler contends that it is impossible to
28   evaluate unconscionability based on the information set forth in Charter’s motion. The

                                                   3
                                                                                  3:18-cv-1724-L-MSB
1    Court will only address Prizler’s two latter contentions as the first has no bearing on the
2    ultimate issue here.
3          A.     Valid Agreement
4          “The party seeking arbitration bears the burden of proving the existence of a valid
5    arbitration agreement by the preponderance of the evidence, and a party opposing the
6    petition bears the burden of proving by a preponderance of the evidence any fact necessary
7    to its defense.” Bridge Fund Capital Corp. v. Fastbucks Franchise Corp., 622 F.3d 996,
8    1005 (9th Cir. 2010) (citation omitted).
9          Prizler asserts that Charter failed to properly authenticate the Agreement. Federal
10   Rule of Evidence 901(a) dictates, “To satisfy the requirement of authenticating for
11   identifying an item of evidence, the proponent must produce evidence sufficient to support
12   a finding that the item is what the proponent claims it is.” Prizler’s contention that the
13   declaration of Ms. Tammie Knapper is insufficient to establish his entering into the
14   Agreement misses the mark. Ms. Knapper submitted her affidavit as Charter’s authorized
15   corporate representative and her statements are merely the statements of Charter. Charter
16   attached the October 6, 2017 Solution Channel Announcement email sent to Charter
17   employees, including Prizler, to Ms. Knapper’s declaration. A “proper and timely mailing
18   of a document raises a rebuttable presumption that the document has been received by the
19   addressee.” Schikore v. BankAmerica Supplemental Retirement Plain, 269 F.3d 956, 961
20   (9th Cir. 2001). The Court finds any argument that Prizler did not receive the Solution
21   Channel announcement unpersuasive. Charter also requested the Court take judicial notice
22   of rulings made by other federal courts compelling arbitration based on the same arbitration
23   agreement at issue here.1 Moreover, Prizler’s reliance on Ruiz v. Moss Bros. Auto Group,
24
25
26         1
             The Court GRANTS Charter’s request for judicial notice of four orders issued by
27   other district courts pursuant to Federal Rule of Civil Procedure 201(b) because these
     federal proceedings directly relate to the matters at issue here in that each order evaluates
28   the validity of the arbitration agreement at issue here.
                                                   4
                                                                                 3:18-cv-1724-L-MSB
1    Inc., 232 Cal.App.4th 836, 839 (2014) is misplaced as Ruiz court sought to establish
2    whether an electronic signature was executed to validate the underlying arbitration
3    agreement. However, under the instant circumstances, the Court finds the Agreement self-
4    executing by its terms and became valid when Prizler failed to opt out of the program.
5          Prizler also asserts that Charter failed to establish implicit consent. Mutual consent
6    is a necessary element to contract formation. Cal. Civ. Code § 1550. Consent to an
7    arbitration agreement can be express or implied in fact. Craig v. Brown & Root, Inc., 84
8    Cal. App. 4th 416, 420 (2000). Charter contends Prizler impliedly consented to the Solution
9    Channel program by failing to opt out of the program within the specified time. The Court
10   agrees. It is undisputed that Charter sent Prizler the Solution Channel Announcement
11   email. Under the mailbox rule, the Court finds that Prizler received the email at that time
12   as he has not provided any evidence to the contrary. The Court also finds that Prizler
13   impliedly consented to the Agreement as he failed to take the steps to opt out despite
14   Charter providing the instructions on how to do so in an accessible place. The Solution
15   Channel webpage makes clear that participation in the Solution Channel program means
16   Charter and the employee waive any right to participate in court litigation involving
17   covered disputes and to arbitrate those disputes. The “opt-out” acknowledgement included
18   on the Solution Channel webpage warns employees that they are specifically consenting to
19   participate in the Solution Channel program if they fail to opt out. Moreover, the cases
20   Charter cites reinforce that consent is found in cases evaluating similar arbitration
21   agreements. See Circuit City Stores, Inc. v. Ahmed, 283 F.3d 1198, 1200 (9th Cir. 2002);
22   see also Aquino v. Toyota Motor Sales USA, Inc., 2016 WL 3055987, *4 (N.D. Cal. May
23   31, 2016) (citing Johnmohammadi v. Bloomingdale’s, Inc., 755 F.3d 1072, 1074 (9th Cir.
24   2014) (“By not opting out within the 30-day period, [employee] became bound by the terms
25   of the arbitration agreement.”).
26         Prizler’s reliance on this Court’s ruling in Folck v. Lennar Corp., 2018 WL 1726617,
27   at *3 (S.D. Cal. Apr. 10, 2018) is flawed. In Folck, this Court rejected Defendants’
28   argument that acceptance was shown by Plaintiff’s continued employment for years after

                                                  5
                                                                                3:18-cv-1724-L-MSB
1    receiving a document (the ARG) containing an arbitration agreement that provides
2    continued employment constitutes acceptance. The Court reasoned that Defendants’
3    argument was unpersuasive because it assumed that Plaintiff was aware that his continued
4    employment was conditioned on his acceptance of the 2011 Arbitration Agreement. While
5    the Folck Plaintiff created a genuine dispute of material fact on this issue by submitting
6    declaration testimony stating that Defendant never asked him to review or agree to the 168-
7    page ARG document, Prizler’s similar contention does not create a genuine issue where
8    Charter has provided the time-stamped October 6, 2017 email sent to him by a Charter
9    representative discussing the Agreement and opt-out implications. The instructions to opt
10   out the Agreement here were accessible to Prizler through his Panorama portal during the
11   30-day period. It is undisputed that Prizler failed to opt out the program. Accordingly, the
12   Court finds that the Agreement is valid.
13         B.     Unconscionability
14         Plaintiff contends that Charter misrepresented the Agreement’s contents and failed
15   to include documentary evidence to conclude whether the arbitration agreements are
16   unenforceable under the doctrine of unconscionability. Unconscionability carries both a
17   procedural and a substantive element, and a court can refuse to enforce a contract or portion
18   thereof as unconscionable only if both are satisfied. Armendariz v. Foundation Health
19   Psychcare Servs., 24 Cal. 4th 83, 114 (2000). “The procedural element generally takes the
20   form of an adhesion contract, which imposed and drafted by the party of superior
21   bargaining strength, relegates to the subscribing party only the opportunity to adhere to the
22   contract or reject it.” Fitz v. NCR Corp., 118 Cal. App. 4th 702, 713 (2004). “The
23   substantive element of unconscionability focuses on the actual terms of the agreement and
24   evaluates whether they create overly harsh or one-sided results, that is, whether contractual
25   provisions reallocate risks in an objectively unreasonable or unexpected manner. To be
26   substantively unconscionable, a contractual provision must shock the conscience.” Baker
27   v. Osborne Dev. Corp, 159 Cal. App. 4th 884, 894 (2008) (internal quotation marks and
28   citations omitted).

                                                   6
                                                                                 3:18-cv-1724-L-MSB
1            Here, the arbitration agreement was imposed and drafted by Defendants, who, as
2    employer, appear to be the party of superior bargaining strength. Notwithstanding, the
3    Court finds that the Agreement was not adhesive as Prizler had the opportunity to opt out.
4    Circuit City Stores, Inc., 283 F.3d at 1199; see Kilgore v. KeyBank, Natl. Ass’n, 718 F.3d
5    1052, 1059 (9th Cir. 2013) (en banc). Accordingly, the Court finds the Agreement is not
6    procedurally unconscionable.
7            Prizler only contends that certain provisions of the Agreement are substantively
8    unconscionable. However, the Court will not reach the question whether the Agreement
9    was substantively unconscionable because the Agreement was not procedurally
10   unconscionable. See Armendariz, 24 Cal. 4th at 114.
11   IV.     CONCLUSION AND ORDER
12           For the foregoing reasons, the Court finds that the Agreement is valid and
13   enforceable. Therefore, this dispute must proceed to arbitration. See 9 U.S.C. § 3.
14   Accordingly, the Court orders as follows:
15          Charter’s Motion to Compel Arbitration [Doc. 29] is GRANTED;
16          The parties are ordered to proceed to arbitration of plaintiff’s claims;
17          Prizler’s PAGA claim is STAYED;
18          Charter’s Motion to Stay Litigation [Doc. 45] is DENIED AS MOOT;
19          The Clerk of Court shall terminate this motion.
20   IT IS SO ORDERED.
21   Dated: May 27, 2019
22
23
24
25
26
27
28

                                                    7
                                                                                   3:18-cv-1724-L-MSB
